— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent-respondent, dated March 30, 1984, which held that the petitioner’s apartment was not subject to the Rent Control Law and Regulations, the intervenor-respondent appeals from a judgment of the Supreme Court, Queens County (Hyman, J.), dated January 3, 1985, which annulled the determination and remitted the matter to the respondent-respondent for further consideration.
*731Appeal dismissed, with costs.
The appellant, having defaulted in appearing in this proceeding at Special Term, has no standing to appeal from the judgment of Special Term. Lazer, J. P., Gibbons, Kunzeman and Kooper, JJ., concur.